Citation Nr: 0820231	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to October 13, 2006, and as 50 percent 
disabling as of October 13, 2006.  

2.  Entitlement to an increased disability rating for 
diabetes mellitus, Type II, currently rated as 20 percent 
disabling. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Entitlement to service connection for epilepsy.

5.  Entitlement to service connection for painful tingling in 
the feet and legs.

6.  Entitlement to service connection for heart disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to increased ratings for PTSD and 
diabetes mellitus, Type II, service connection for painful 
tingling in the feet and legs, and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a skin disorder are addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran currently does not have a heart disability.

2.  Epilepsy was not present in service, was not manifested 
within one year of the veteran's discharge from service, and 
is not etiologically related to service.



CONCLUSIONS OF LAW

1.  Heart disability was not incurred in or aggravated by 
active duty, its incurrence or aggravation during such 
service may not be presume, and it is not proximately due to 
or the result of the veteran's service-connected diabetes 
mellitus, Type II.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Epilepsy was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of epilepsy during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for heart disease 
and epilepsy.  He contends that he has heart disease either 
due to service or secondary to service-connected diabetes 
mellitus, Type II.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in October 
2004 as to the epilepsy claim, and in June 2006 for his heart 
disease claim, prior to the initial adjudication of the 
claims.  He was specifically informed that he should submit 
any pertinent evidence in his possession, and of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information necessary for the RO to obtain 
the evidence on his behalf.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until June 2007, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for epilepsy or heart disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records and private records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain diseases, including epilepsy and cardiovascular 
disease, may be presumed to have been incurred in or 
aggravated by active service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2006).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his epilepsy was incurred in 
service, and his heart disease was either incurred in service 
or caused by his service-connected diabetes.

Service treatment records are negative for evidence of these 
claimed disabilities.  The veteran himself has stated on his 
claim submitted in 2004 that he first sought treatment for 
epilepsy in 1995.  Although the post-service medical evidence 
of record shows that the veteran was treated for epilepsy 
after service, there is no medical reference to such a 
disorder until 1999, almost 30 years after the veteran's 
discharge from service or medical evidence suggesting that 
the veteran's epilepsy is etiologically related to service.  
At a VA evaluation in November 2004, the veteran reported his 
first treatment for epilepsy and seizures occurred 14 to 16 
years earlier.  This would be in 1988 at the earliest.  The 
veteran testified at his October 2005 RO hearing that he 
believes that his seizures and epilepsy first manifested when 
he was knocked down the stairs in service.  However, as noted 
above, there is no evidence of a seizure disorder or seizure-
like symptoms in the service treatment records.  

In essence, the evidence of a nexus between the veteran's 
current epilepsy and his military service, is limited to the 
statements of the veteran.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As to the claim for service connection for heart disability, 
the Board notes that the Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  The veteran has not established the existence of 
current disability.  Although the veteran complaints of chest 
pain are noted in recent VA treatment records, a more recent 
VA cardiovascular examination report dated in April 2006 
reflects a diagnosis of no active cardiac disease at this 
time.  The physician who conducted this examination 
reportedly reviewed the veteran's VA medical records and 
noted the reported two year history of chest pain.  EKG and 
ECHO testing yielded normal results, and the ejection 
fraction was 55%.  The estimated mets was 10.  
Parenthetically, the Board notes that a private evaluation in 
April 1999 yielded a negative stress test with no evidence of 
ischemia or myocardial perfusion scans.  

Thus, although the veteran contends he has heart disease, 
related to service or to his service-connected diabetes, 
there is no competent evidence of current disease.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While the veteran's contentions have been 
carefully and sympathetically considered, the medical 
evidence establishes that the veteran does not currently have 
a heart disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.



ORDER

Entitlement to service connection for epilepsy is denied.

Entitlement to service connection for a heart disability is 
denied.


REMAND

As to the claims for increased ratings for PTSD and diabetes, 
the veteran has recently indicated that these disabilities 
have worsened since the most recent VA examinations.  

As to the claim of entitlement to service connection for 
painful tingling in the feet and legs, the veteran has urged 
that this disability is either related to service or to the 
service-connected low back disability or diabetes.  Service 
connection for the low back disability was granted in a March 
2007 rating decision.  (The Board notes that the RO denied a 
claim for service connection for numbness of the legs in 
August 1988, and this is considered a separate and distinct 
claim.)  Inasmuch as the current claim is based in large part 
on a theory of secondary service connection, and in 
consideration of the veteran's service-connected diabetes as 
well as in light of the recent grant of service connection 
for the low back disability, the Board finds that additional 
development is warranted.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Under the present circumstances, the Board 
finds that examination is warranted.  

Additionally, the veteran's recent statements suggest he is 
receiving VA treatment for his service-connected PTSD and 
diabetes.  As such, updated VA treatment records should be 
requested.  Moreover, a June 2007 statement from Premier 
Orthopedics and Sports Medicine reflects that the veteran 
received treatment there for radiculopathy and peripheral 
neuropathy.  Further studies were ordered.  As these may be 
related to his claim for painful tingling in the feet and 
legs, they should be obtained.  

The veteran seeks service connection for a skin disorder.  
The Board notes that the claim of entitlement to service 
connection for a skin rash was denied in August 1988 in an 
unappealed rating decision.  When the veteran filed his claim 
in September 2004 and was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in November 
2004 and June 2007, he was not informed that there was a 
prior final decision, and that he must present new and 
material evidence as set forth in 38 C.F.R. § 3.156.  In a 
new and material evidence claim, adequate VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such 
notice is necessary prior to Board adjudication of this 
claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran corrective notice on the issue of 
whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for a 
skin disorder, consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his PTSD and diabetes 
during the period of the claims, and 
records potentially related to the claim 
of service connection for painful 
tingling in the feet and legs, including 
those from Premier Orthopedics & Sports 
Medicine, or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the veteran should be afforded 
examinations as follows: (a) To determine 
the severity of his PTSD and diabetes 
mellitus Type II.  

All indicated studies should be 
performed.  As to PTSD, the examiner is 
asked to evaluate the current features 
and manifestations of the veteran's PTSD, 
and a GAF score should be assigned.  

The examiners should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  

(b) To determine whether it is at least 
as likely as not that the veteran has a 
separate and distinct disability which 
can be characterized as painful tingling 
in the feet and legs that is due to 
service or due to service-connected low 
back disability or diabetes.

The claims folders must be made available 
to and reviewed by the examiners.  The 
rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


